Citation Nr: 1146555	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 1975 to September 1978.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When adjudicated by the RO in the appealed July 2007 rating action addressing the Veteran's left shoulder claim, the RO denied service connection based on absence of documentary evidence to support treatment in service, current disability, or a nexus between service and current disability.  The Veteran had also not provided any statement to support his claim.  

The Veteran's authorized representative, through highlighted copies of service treatment records submitted together with the Veteran's notice of disagreement in June 2008, pointed to treatment for assessed left shoulder strain in service in September 1976 following an automobile accident.  However, three follow-up treatment records in September 1976 and October 1976 address ongoing pain in the right shoulder despite immobilization of that right shoulder, without any reference to any injury or difficulty with the left shoulder.  These follow-up treatment records thus suggest that the initial report in September 1976 may have been erroneous in addressing the injury as the left shoulder rather than the right.  

The Veteran was afforded an April 2009 VA examination for compensation purposes addressing the left shoulder, and that examiner satisfactorily opined that it was not at-least-as-likely-as-not that the Veteran's current left shoulder disability was caused by or the result of military service.  

However, the Veteran has now raised an issue of secondary service connection as a new theory of entitlement, requiring additional development.  The Veteran's authorized representative, at the Veteran's April 2011 hearing before the undersigned, submitted a September 2009 letter from a treating osteopath opining that based on the Veteran's reported Postal Service job which "requires much pushing, pulling, and lifting," and due to the Veteran having to use his left arm for that work because he injured the right in service, there was a causal link between the in-service injury to the right shoulder and the subsequent development of left shoulder disability.  Thus, in effect, the Veteran has presented service connection as secondary to his service-connected right shoulder disability as a theory of entitlement to service connection for his left shoulder, with the noted private medical opinion supporting the claim on that basis.  38 C.F.R. § 3.310 (2011).  

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Based on the indication in the record presented, including based on the September 2009 private medical opinion letter, that the Veteran may have injured his left shoulder as a result of his service-connected right shoulder disability, and based on the absence of sufficient evidence to ultimately decide that claim for service connection for a left shoulder disability as secondary to service-connected right shoulder disability, the Board concludes that a VA examination is required to address this secondary service connection question. 38 C.F.R. § 3.159(c)(4); McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA notice addressing his claim for service connection for a left shoulder disorder, addressing in particular the claim based on secondary causation or aggravation.  Also afford the Veteran opportunity to submit additional evidence or argument in support of his claim.  All records and responses received  should be associated with the claims file, and any indicated development undertaken.  

2.  Thereafter, afford the Veteran a VA examination by an orthopedist to address questions of causation or aggravation between the Veteran's service-connected right shoulder disorder and his claimed left shoulder disorder.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following:

a.  The examiner is advised that an examination is required to address only questions of secondary causation or aggravation (whether a service-connected disability caused or aggravated the claimed disability).  A prior examination in April 2009 already adequately addressed direct service connection questions of causation as related to service.  

b.  Thus, for each (if any) disability of the left shoulder identified, the examiner must provide an opinion whether it is at-least-as-likely-as-not (at least 50 percent probability) that the Veteran's right shoulder disability (which has already been causally linked to service) caused or aggravated (permanently increased in severity) the left shoulder disability, or, alternatively, whether such causation or aggravation is unlikely.

In answering these questions, the examiner must review the claims file including relevant records, consider the Veteran's assertions, and inform his or her opinion by examination as well as any necessary tests or studies (x-rays, etc.).  In so doing, the examiner should note the private treating osteopath's September 2009 opinion letter in support of the Veteran's right shoulder disability causing his left shoulder disability, based on the "chronic pain and limited range of motion" in the right shoulder necessitating his "over use" of the left shoulder including in the course of his work for the Post Office, which work requires "much pushing, pulling, and lifting" (work requirements as alleged by the Veteran to that private osteopath).

Thus, the examiner is asked to carefully review the available evidence and arrive at answers to the requested opinions addressing secondary causation or aggravation by the right shoulder disability.  The examiner should separately address evidence both for and against the such causation or aggravation, and why the examiner found that the greater weight of the evidence was for causation or aggravation, against, or in equipoise.  

c.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

d.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded service connection claim de novo, taking care to adjudicate the claim based on all indicated theories of entitlement, inclusive of both direct and secondary service connection.  If any benefit sought by any of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


